Title: From Benjamin Franklin to Arthur Lee: Two Letters, 27 March 1779
From: Franklin, Benjamin
To: Lee, Arthur


I.
Sir
Passy, March 27. 1779.
“The offer you make of Sending me Copies Sealed and authenticated of all the Papers in your Hands” is very satisfactory; and as you Say they are but few, I suppose it may Soon be done. I imagined when I desired you to Send me the Originals, that they were a great Many, and at present of no Importance to you; and therefore not worth copying. I assure you I had not the least intention of depriving you of anything you might think necessary for your Vindication. The suspicion is groundless and Injurious. In a former Letter, I offer’d you authenticated Copies of any remaining in my hands that you Should judge might be of Such Use to you; and I now offer you the Originals if you had rather have them, and will content my Self with keeping Copies.
Mr. Adams did not as you insinuate exact any Promise of me to arrange and keep in Order, the Papers he Sent me. He knew Such a Promise unnecessary, for that I had always kept in order and by themselves the public Papers that were in my hands; without having them so “confunded among a multitude of other Papers” that they could not be found when called for.
I have the honour to be with great Respect Sir, &c.
Honble. M. Lee.
 
II.
Sir
Passy, March 27. 1779.
I have not hitherto undertaken to justify Mr. William’s accounts nor to Censure your Conduct in not passing them. To prevent any suspicion of Partiality towards him as my Nephew, I avoided having any thing to do with the examination of Them; but left it entirely to you and M. Adams: After that Examination, Mr. Adams drew up and sent me in for signing the Order you mention: I considered the Expressions in it as only serving to Show that the accounts were not finally Settled; and I considered Mr. Adams’s drawing up and Sending me the Order as Proof that in his Judgment who had with you examin’d the accounts, the Bills drawn on Mr. Grand, ought to be paid.— I therefore Sign’d it. I was not, as you Suppose “convinc’d that the Accounts as they Stood could not be pass’d;” for having never examined them, I could form no such Opinion of Them.— It was not till lately, that being press’d by M. Monthieu for a Settlement of his Accounts and finding they had a reference to M. Williams I got those from M. Adams. They were put up in a paper Case which cover’d the note you had made upon them, and that Case was fastened with Wax. This prevented the Notes being before Seen either by My Self, or Mr. Adams among whose Papers you had left those Accounts. He was as much Surpriz’d at Seeing it as I was and as much dissatisfied with another you had made in the body of the Accounts, which taken, with the first, imports that notwithstanding it appeared from Mr. Williams’s own Acct., that he has now and has long had in his hands upwards of an hundred Thousend livres belonging to the Public, that have not been applyed to the public Use, “B. franklin and John Adams, Esqrs. had given an Order on the Public Banquer for the payment of all Mr. Williams’s Demands.” This being a Severe Reflection upon us both might be suspected, if I were dispos’d to be suspicious, as one Reason why it was shown to neither of us, but left conceal’d among the Papers to appear hereafter as a Charge, not controverted at the Time where by a future accusation might be confirmed. Mr. Adams Spoke in strong Terms of your having no right to enter Notes upon Papers without our Consent or knowledge, and talk’d of making a counter Entry, in which he would have shown that your assertion of our having given “an order for the Payment of all Mr. Williams’s Demands,” was not conformable to truth nor to the express Terms of The order, But his attention being taken up with what related to his departure, was probably the cause of his omitting to make that Entry.— On the whole I judg’d it now encumbent on me (for my own sake and Mr. Adam’s, as well as for the Public Interest) to have those accounts fully examined as Soon as possible by Skilful and Impartial persons, of which I inform’d you in mine of the 13th. Instant, requesting you to aid the Enquiry by stating your Objections that they might be considered by those judges, which I am Sorry you do not think fit to comply with.— I have no desire to skreen Mr. Williams on acct. of his being my Nephew; if he is guilty of what you charge him with, I care not how soon he is deservedly punish’d, and the family purg’d of him; for I take it that a Rogue living in family is a greater Disgrace to it, than one hang’d out of it. If he is innocent, Justice requires that his Character should be Speedily clear’d from the heavy Charge with which it has been loaded.— I have the honour to be, &c.
H. A. Lee Esqe.
